Citation Nr: 0640034	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-39 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from September 1940 to April 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that although the appellant filed her claim 
with the Detroit, Michigan Regional Office, the claim was 
chosen to be processed by the Tiger 
Team, a special claims processing unit, at the Cleveland 
Regional Office.  Subsequent to the Cleveland RO's 
adjudication of the claim, the appellant's records were 
returned to the Detroit RO.

This case has been advanced on the Board's docket in 
accordance with 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was 
established for chronic, active osteomyelitis of the left 
femur with continued drainage and residuals of a gunshot 
wound to the left thigh involving Muscle Group XIII.

2.  The veteran died in May 2003.  The amended certificate of 
death reflects that the immediate cause of death was 
cardiopulmonary failure; due to or as a consequence of 
osteomyelitis of the calcaneum; due to or as a consequence of 
lung carcinoma, not otherwise specified; due to or as a 
consequence of hypertension.




CONCLUSION OF LAW

The veteran's service-connected osteomyelitis of the left 
femur, chronic, active, with continued drainage, 
substantially or materially contributed to his death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a November 2003 letter from the AOJ to the appellant that 
informed the appellant of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [her] possession that pertains" to her claim.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that she has been notified of the need 
to provide such evidence, for the following reasons.  The AOJ 
letter noted above informed her that additional information 
or evidence was needed to support her claim.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in her possession. 

The Board observes that the aforementioned letter did not 
provide the appellant with notice of the type of evidence 
necessary to establish an effective date for the issue on 
appeal.  Nevertheless, despite the inadequate notice provided 
to the veteran on this element, the Board, in granting 
service connection for the cause of the veteran's death, 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  In this regard, in the event 
that the appellant disagrees with the effective date assigned 
by the RO when effectuating the award, the appellant will be 
provided notice in this regard, as well as an opportunity to 
respond and file a notice of disagreement, if desired.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the appellant's statements in 
support of her claim.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).   Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

1.  Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102 (2006).

2.  Service connection- cause of the veteran's death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2006).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, it combined to cause death, or it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c) (2006).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(2006).

Legal Analysis

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  In order to establish 
service connection for cause of the veteran's death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  In this case, it is not 
disputed that during the veteran's lifetime, he was service-
connected for chronic, active osteomyelitis of the left femur 
with continued drainage and residuals of a gunshot wound to 
the left thigh involving Muscle Group XIII, for which he was 
in receipt of a combined 50 percent evaluation.  

The record demonstrates the veteran sought regular treatment 
for his osteomyelitis since 1947.  The record further 
reflects that the veteran was first diagnosed with lung 
cancer in April 2003.

With respect to the cause of the veteran's death, his May 
2003 death certificate reflects that the immediate cause of 
his death was cardiopulmonary failure.  The death certificate 
also lists osteomyelitis of the calcaneum, lung carcinoma 
(not otherwise specified), and hypertension as conditions 
that lead to the immediate cause of death.  Significantly, in 
July 2003, the veteran's treating physician, Dr. M., opined 
that the veteran's death from lung cancer was aggravated by 
his service-connected osteomyelitis.  In this regard, Dr. M. 
stated that although the veteran died of lung cancer, the 
aggravating factor was the disability produced by the 
osteomyelitis of the calcaneum.  According to the physician, 
"the fact that the veteran did not have a functioning tendo 
Achilles on the left side added to the immobility of this 
gentleman, producing secondary pneumonitic changes in the 
lungs, which probably hastened the early demise of Mr. 
[redacted]."  Additionally, in an August 2004 letter, Dr. C., the 
physician who attended to the veteran at his time of death 
and signed the original death certificate, also agreed with 
Dr. M.'s assessment that the veteran's osteomyelitis of the 
calcaneum contributed to the veteran's death. 

Contrary to the opinions of Dr. M. and Dr. C., is that of a 
VA examiner who was requested to review the veteran's claims 
file and provide an opinion as to the cause of the veteran's 
death.  In this regard, the examiner, in May 2005, after a 
review of the veteran's claims file, opined that the 
veteran's left osteomyelitis condition was less likely as not 
caused by or contributed to his death.  In reaching this 
decision, the examiner highlighted an April 2003 operative 
note by Dr. M., in which he reported that the veteran's left 
heel wound had healed.  Significantly, the VA examiner 
further stated that the veteran had terminal lung cancer and 
the secondary pneumonitic changes in the lungs which hastened 
the early demise of the veteran were likely related to his 
lung cancer.

In weighing the conflicting opinions of record as to the 
cause of the veteran's death, the Board finds that each 
opinion is competent, probative medical evidence with 
supporting rationale.  Therefore, the Board concludes that 
the evidence is in equipoise with regard to the cause of the 
veteran's death.  Accordingly, the Board, in resolving all 
reasonable doubt in the appellant's favor, finds that the 
veteran's service-connected osteomyelitis may not be ruled 
out as a cause or contributing cause of his death from 
cardiopulmonary failure and lung cancer.  Thus, service 
connection is warranted for the cause of the veteran's 
death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


